DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/18/2021 has been entered.
Currently Claims 7-13 are pending.  Claims 8-9 and 12-13 are withdrawn as being drawn to a nonelected invention. 
The following rejections of claims 7 and 11 are newly applied.  Claim 10 appears free of the art and is in condition for allowance.  
This action is FINAL.
Withdrawn Rejections
The 35 USC 112(b) and 35 USC 112(a) rejection made in the previous office action is withdrawn based upon amendments to the claims.  However, it is noted that the 35 USC 112(a) is newly applied based upon the new claim amendments.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The claims require that the best quality embryo is the embryo grown on the culture medium which the cell free nucleic acids is the lowest. The breadth of the claims is implanting any embryo that has the lowest level of cf nucleic acids from samples of culture media.  
However, the specification does not describe such a correlation.  The specification states that cfDNA concentration determine at D3, D5/6 could be compared in culture media (p. 15), however, it does not provide that this determination as compared to each other (e.g. the lowest cf concentration of the embryos) would provide a viable embryo based upon any day of determination.  Further, on page 16 it indicates that the comparison for “good blastocyst quality” was based upon a comparison of decrease from day 3 and day5/6 (p 16).  As such it is not clear that any “lowest” cf concentration from any batch of embryos has been described in the specification as 
As such this is new matter as the specification.
Conclusion
Claim 10 is in condition for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D SALMON whose telephone number is (571)272-3316.  The examiner can normally be reached on 9-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KATHERINE D SALMON/Primary Examiner, Art Unit 1634